Per Curiam:

Anna Lear, formerly Anna Brady, granddaughter of Patrick McKiernan, deceased, brought this action to recover from his estate for personal services performed for deceased in his lifetime. Plaintiff presented her claim against the estate to the probate court and was allowed the sum of $223. The representatives of the estate appealed to the district court, where plaintiff recovered verdict and judgment for $300. The executors bring error.
The principal ground of error relied upon to work a reversal of the judgment is that plaintiff was permitted to testify as to the presence of' the deceased at the home of her father, Peter Brady, at a time when it is claimed by Peter Brady that the deceased agreed to compensate plaintiff for her services. We have examined this testimony and find nothing therein inadmissible under the statute. Plaintiff gave no testimony in respect to any transaction or communication had personally with the deceased. She *781merely stated that she had seen deceased at a certain time and place. This is permissible.
Complaint is also made of the instructions. We have examined them and find therein no .error.
The judgment is affirmed.